DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over ElArabawy et al (US 2017/0093648 A1) in view of Shenoy (US 2020/0296029 A1) in view of Kazerani et al (US 2014/0280480 A1). Hereinafter referred as ElArabawy and Shenoy and Kazerani.
Regarding 1, ElArabawy teaches a method comprising: receiving a plurality of content distribution network (CDN) server (the content server may be a single server, a number of servers that provide different portions of a video stream, a content delivery network (CDN) (page 1 paragraph (0018)) corresponding to a plurality of user devices (page 8 paragraph (0101)); and training a neural network using information of the CDN server (the traffic classifier may extract features, for example, packet statistics and identification information, from the packet information and use these features as inputs to the neural network page 4 paragraph (004)) and the QoE metric information (the quality model trainer transforms the applicable portion of the training data into the quality model configuration, for instance using techniques for supervised neural network training. The quality model configuration may be used as part of the configuration and loaded in step (404) (page 9 paragraph (0110)).
However, ElArabawy is silent in teaching receiving Quality of Experience (QoE) metric information from the plurality of user devices. Shenoy teaches on (page 3 paragraph (0013)) in response to receiving the application QoE metric data from the one or more node devices instructed to perform the probing process, aggregating, by the network device, the application QoE metric data. 
Therefore, it would be reasonable to one of ordinary skill in the art to combine ElArabawy’s reference to include the teachings of Shenoy for t receiving Quality of Experience (QoE) metric information from the plurality of user devices before the effective filing date of the claimed invention. A useful combination is found on Shenoy (page 1 paragraph (0003)) the general disclosure describes techniques for a centralized controller using network topology information to developing a probing plan in accordance with high-level intent configuration to determine application quality of experience metrics (QoE) for links in the network.
However, Elarabawy and Shenoy are silent in teaching a CDN server log. Kazerani teaches on (page 6 paragraph (0055)) when the CDN caching server receives a request for the parent page from a user, the CDN caching server optimizes the parent page according to the log of the monitoring agent operating in region. The CDN caching server retrieves the monitoring agent log that measures performance from the region in which the user requests originates. 
Therefore, it would be reasonable to one of ordinary skill in the art to combine ElArabawy’s and Shenoy’s references to include the teachings of Kazerani for a CDN server log before the effective filing date of the claimed invention. A useful combination is found on Kazerani (page 1 paragraph (0001)) the present invention relates to improving content delivery performance by dynamically managing which content tags are called.

Regarding 2, ElArabawy, Shenoy and Kazerani teach the method of claim 1. ElArabawy teaches receiving another CDN server log (page 1 paragraph (0018)). Shenoy teaches another CDN server log corresponds to another user device (page 2 paragraph (0013)). ElArabawy teaches estimating, using the trained neural network, whether one or more buffering events have occurred (page 4 paragraph (0046)). Shenoy further teaches for the another user device, based on the another CDN server log (page 3 paragraph (0014). 
Regarding 3, ElArabawy, Shenoy and Kazerani teach the method of claim 1. Shenoy teaches receiving another CDN server log, wherein the another CDN server log corresponds to another user device (page 2 paragraph (0013)). ElArabawy teaches estimating, using the trained neural network (page 4 paragraph (0046)), one or more average bitrate QoE metrics (page 3 paragraph (0039)). Shenoy teaches metrics for another user device, based on the another CDN server log (page 2 paragraph (0013)). 
Regarding 4, ElArabawy, Shenoy and Kazerani teach the method of claim 1. ElArabawy teaches a plurality of CDN logs comprise information including one or more of: a user device identifier (ID), a timestamp of one or more CDN log records (page 4 paragraph (0042)), a request type, a hypertext transfer protocol (HTTP) status, a number of bytes sent back to a user device in response to a request and/or a type of over the top (OTT) service (page 6 paragraph (0068)). 
Regarding 7, ElArabawy, Shenoy and Kazerani teach the method of claim 1. ElArabawy teaches the method is performed by a network server (page 1 paragraph (0018)). 
Regarding 8, ElArabawy, Shenoy and Kazerani teach the method of claim 1. ElArabawy teaches the method is performed by a CDN server (page 8 paragraph (0101)). 
Regarding 9, ElArabawy, Shenoy and Kazerani teach the method of claim 1. ElArabawy teaches a plurality of CDN server logs are enhanced with play, stop or pause statuses of the user devices (page 3 paragraph (0039)). 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over ElArabawy et al (US 2017/0093648 A1) in view of Shenoy (US 2020/0296029 A1) in view of Kazerani et al (US 2014/0280480 A1) in view of Branson et al (US 2020/0380339 A1). Hereinafter referred as ElArabawy and Shenoy, Kazerani and Branson.
Regarding 5, ElArabawy, Shenoy and Kazerani teach the method of claim 1. However, ElArabawy, Shenoy and Kazerani are silent in teaching a neural network is a sequential single-input single-output recurrent neural network. Branson teaches on (page 12 paragraph (0113)) single recurrent neural network is configured to receive one or more temporally sequential data sets.
Therefore, it would be reasonable to one of ordinary skill in the art to combine ElArabawy’s, Shenoy’s and Kazerani’s references to include the teachings Branson for a neural network is a sequential single-input single-output recurrent neural network before the effective filing date of the claimed invention. A useful combination is found on Branson (page 1 paragraph (0002)) methods and systems disclosed herein relate generally to systems and methods for integrating neural networks, which are of different types and process different types of data.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over ElArabawy et al (US 2017/0093648 A1) in view of Shenoy (US 2020/0296029 A1) in view of Kazerani et al (US 2014/0280480 A1) in view of Chen et al (US 2021/0182077 A1). Hereinafter referred as ElArabawy and Shenoy, Kazerani and Chen.
Regarding 6, ElArabawy, Shenoy and Kazerani teach the method of claim 1. However, ElArabawy, Shenoy and Kazerani are silent in teaching a neural network is a multiple-input multiple-output recurring neural network. Chen teaches on (page 62 paragraph (1820)) training of neural network: performing a forward operation on each layer of a (multi-layer) neural network in sequence, then performing a backward operation in reverse order of the layers. The step above are a sequential iteration of neural network training, and are repeatedly performed for multiple times during an entire training process.
Therefore, it would be reasonable to one of ordinary skill in the art to combine ElArabawy’s, Shenoy’s and Kazerani’s references to include the teachings Chen for a neural network is a multiple-input multiple-output recurring neural network before the effective filing date of the claimed invention. A useful combination is found on Chen (page 1 paragraph (0001)) the present invention relates to the technical field of information processing technology, and particularly to an information processing method and terminal device.


Claims 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over ElArabawy et al (US 2017/0093648 A1) in view of Shenoy (US 2020/0296029 A1) in view of Kazerani et al (US 2014/0280480 A1) in view of Moreno et al (US 2020/0342857 A1). Hereinafter referred as ElArabawy and Shenoy, Kazerani and Moreno.
Regarding 10, ElArabawy, Shenoy and Kazerani teach the method of claim 1. However, ElArabawy, Shenoy and Kazerani are silent in teaching the training of the neural network includes measuring an occurrence of buffering events based on audio output. Moreno teaches on (page 1 paragraph (0007)) the trained speaker embedding model can be a machine learning model, such as a recurrent neural network (RNN) model that accepts, as input, a sequence of features of respective audio data frames of any length and that can be utilized to generate, as output based on the input, a respective embedding.
Therefore, it would be reasonable to one of ordinary skill in the art to combine ElArabawy’s, Shenoy’s and Kazerani’s references to include the teachings Moreno for the training of the neural network includes measuring an occurrence of buffering events based on audio output before the effective filing date of the claimed invention. A useful combination is found on Moreno (page 1 paragraph (0005)) speaker diarization techniques are described herein that enable processing of a sequence of audio data to generate one or more refined versions of the audio data.

Regarding 16, ElArabawy, Shenoy, Kazerani and Moreno teach the server of claim 14. Moreno teaches the QoE data comprises audio level output information, wherein the comparison is based on the audio level output information (page 1 paragraph (0007)). 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over ElArabawy et al (US 2017/0093648 A1) in view of Shenoy (US 2020/0296029 A1) in view of Kazerani et al (US 2014/0280480 A1) in view of Hewitt (US 2019/0188260 A1). Hereinafter referred as ElArabawy, Shenoy, Kazerani and Hewitt.
Regarding 11, ElArabawy, Shenoy and Kazerani teach the method of claim 4. ElArabawy teaches the timestamp of the one or more CDN log records is delta encoded (page 4 paragraph (0042)). 
However, ElArabawy, Shenoy and Kazerani are silent in teaching the trained neural network is time agnostic. Hewitt teaches on (page 2 paragraph (0022)) one or more embodiments of a response analysis system that employs a small-data traning dataset to train a neural network that accurately performs domain-agnostic opinion mining. 
Therefore, it would be reasonable to one of ordinary skill in the art to combine ElArabawy’s, Shenoy’s and Kazerani’s references to include the teachings Hewitt for the trained neural network is time agnostic before the effective filing date of the claimed invention. A useful combination is found on Hewitt (page 1 paragraph (0008)) systems can obtain a small-data training dataset that includes tagged sentences from text responses. 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over ElArabawy et al (US 2017/0093648 A1) in view of Shenoy (US 2020/0296029 A1) in view of Kazerani et al (US 2014/0280480 A1) in view of Zoph et al (US 2019/0251439 A1). Hereinafter referred as ElArabawy and Shenoy, Kazerani and Zoph.
Regarding 12, ElArabawy, Shenoy and Kazerani teach the method of claim 5. However, ElArabawy, Shenoy and Kazerani are silent in teaching the sequential single-input single-output recurrent neural network comprises layers including: an input layer, a batch normalization layer, a bidirectional Gated Recurrent Unit (GRU) layer, a global max pooling layer and an output layer. Zoph teaches on (page 4 paragraph (0051)) the position of the output layer may be fixed as the last layer in the child neural network and some or all of the convolutional layers may be followed or preceded by batch normalization layers. 
Therefore, it would be reasonable to one of ordinary skill in the art to combine ElArabawy’s, Shenoy’s and Kazerani’s references to include the teachings Zoph for the sequential single-input single-output recurrent neural network comprises layers including: an input layer, a batch normalization layer, a bidirectional Gated Recurrent Unit (GRU) layer, a global max pooling layer and an output layer before the effective filing date of the claimed invention. A useful combination is found on Zoph (page 1 paragraph (0005)) this specification describes how a system implemented as computer programs on one or more computers in one or more locations can determine, using a controller neural network, an architecture for a child neural network that is configured to perform a particular neural network 

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over ElArabawy et al (US 2017/0093648 A1) in view of Shenoy (US 2020/0296029 A1) in view of Kazerani et al (US 2014/0280480 A1) in view of Davidson et al (US 2013/0116022 A1). Hereinafter referred as ElArabawy and Shenoy, Kazerani and Davidson.
Regarding 13, ElArabawy, Shenoy and Kazerani teach the method of claim 9. ElArabawy teaches improving accuracy of the QoE metric estimating, using one or more of the play, stop or pause statuses, received from the user device (page 3 paragraph (0039)). However, ElArabawy, Shenoy and Kazerani are silent in teaching receiving a play, stop or pause status, from the user device, via telemetry. Davidson teaches on (page 3 paragraph (0030)) the game monitor component may analyze received game telemetry information to determine whether a player needs assistance in playing an electronic game.
Therefore, it would be reasonable to one of ordinary skill in the art to combine ElArabawy’s, Shenoy’s and Kazerani’s references to include the teachings Davidson for receiving a play, stop or pause status, from the user device, via telemetry before the effective filing date of the claimed invention. A useful combination is found on Davidson (page 1 paragraph (0017)) various embodiments are generally directed to electronic games. The first category includes electronic games that are completely played on some form of an electronic device or platform.

Claims 14-15, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over ElArabawy et al (US 2017/0093648 A1) in view of Shenoy (US 2020/0296029 A1) in view of Kazerani et al (US 2014/0280480 A1). Hereinafter referred as ElArabawy, Shenoy and Kazerani.
Regardings 14 and 18, ElArabawy teaches a server comprising: a receiver configured to receive a plurality of content distribution network (CDN) server (the content server may be a single server, a number of servers that provide different portions of a video stream, a content delivery network (CDN) (page 1 paragraph (0018)); the receiver further configured to receive quality of experience (QoE) data associated with the received CDN server (the quality model trainer transforms the applicable portion of the training data into the quality model configuration, for instance using techniques for supervised neural network training. The quality model configuration may be used as part of the configuration and loaded in step (404) (page 9 paragraph (0110)); a neural network configured to compare the QoE data and the CDN server (page 8 paragraph (0101)); the receiver further configured to receive another CDN server corresponding to a user device (the traffic classifier may extract features, for example, packet statistics and identification information, from the packet information and use these features as inputs to the neural network page 4 paragraph (0044)).
However, ElArabawy is silent in teaching the neural network further configured to estimate, buffering events or average bitrate QoE metrics for the user device, based on the another CDN server, for the user device. Shenoy teaches on (page 3 paragraph (0013)) in response to receiving the application QoE metric data from the one or more node devices instructed to perform the probing process, aggregating, by the network device, the application QoE metric data. 
Therefore, it would be reasonable to one of ordinary skill in the art to combine ElArabawy’s reference to include the teachings of Shenoy for t receiving Quality of Experience (QoE) metric information from the plurality of user devices before the effective filing date of the claimed invention. A useful combination is found on Shenoy (page 1 paragraph (0003)) the general disclosure describes techniques for a centralized controller using network topology information to developing a probing plan in accordance with high-level intent configuration to determine application quality of experience metrics (QoE) for links in the network.
However, Elarabawy and Shenoy are silent in teaching a CDN server log. Kazerani teaches on (page 6 paragraph (0055)) when the CDN caching server receives a request for the parent page from a user, the CDN caching server optimizes the parent page according to the log of the monitoring agent operating in region. The CDN caching server retrieves the monitoring agent log that measures performance from the region in which the user requests originates. 
Therefore, it would be reasonable to one of ordinary skill in the art to combine ElArabawy’s and Shenoy’s references to include the teachings of Kazerani for a CDN server log before the effective filing date of the claimed invention. A useful combination is found on Kazerani (page 1 paragraph (0001)) the present invention relates to improving content delivery performance by dynamically managing which content tags are called.

Regarding 15, ElArabawy and Shenoy teach the server of claim 14. ElArabawy teaches the estimate is made at a periodic interval (page 4 paragraph (0045)). 
Regarding 17, ElArabawy and Shenoy teach the server of claim 14. ElArabawy teaches another CDN log comprises a unique ID of the user device; wherein the estimate is made based on the unique ID (page 4 paragraph (0041)).
Regarding 19, ElArabawy, Shenoy and Kazerani teach the method of claim 18. ElArabawy teaches the user identifier is associated with a plurality of hypertext transfer protocol (HTTP) requests made by the user device (page 3 paragraph (0034)). 
Regarding 20, ElArabawy, Shenoy and Kazerani teach the method of claim 18. ElArabawy teaches the user identifier is associated with playlist information provided to the user device (figure 1 and page 3 paragraph (0039)). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN S ANDRAMUNO whose telephone number is (571)270-3004. The examiner can normally be reached Mon - Fri, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANKLIN S ANDRAMUNO/Examiner, Art Unit 2424                                                                                                                                                                                                        /JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424